Shulman, Presiding Judge.
This appeal is from the revocation of five years of a probated sentence previously given appellant. The judgment of revocation was filed on April 3,1981. Appellant’s notice of appeal was filed on May 26, 1981, more than 30 days after the judgment was entered. The notice was, therefore, not timely filed. Code Ann. § 6-803.
“Even as to criminal cases, ‘the proper and timely filing of the notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court.’ [Cits.] No extension of the time for filing having been granted, the appeal was untimely.” Grant v. State, 157 Ga. App. 390 (278 SE2d 53).

Appeal dismissed.


Birdsong and Sognier, JJ, concur.

Terry Ross, pro se.
Nat Hancock, District Attorney, T. Grant Madison, Assistant District Attorney, for appellee.